 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       KIM D. W. 1                                    Case No. 2:19-cv-01689-AFM
12
                             Plaintiff,                 MEMORANDUM OPINION AND
13                                                      ORDER AFFIRMING DECISION OF
              v.
14
                                                        COMMISSIONER
         ANDREW SAUL, 2 Commissioner of
15
         Social Security,
16                        Defendant.
17

18           Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying his application for supplemental security income benefits. In accordance
20   with the Court’s case management order, the parties have filed briefs addressing the
21   merits of the disputed issues. This matter is now ready for decision.
22   ///
23   ///
24
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
25
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
26   Management of the Judicial Conference of the United States.

27   2  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul, Commissioner
     of the Social Security Administration, is substituted as the proper defendant in this action. See Fed.
28   R. Civ. P. 25(d).
 1                                    BACKGROUND
 2         On February 9, 2011, Plaintiff applied for disability insurance benefits and
 3   supplemental security income, alleging disability beginning December 1, 2007. On
 4   January 8, 2013, Administrative Law Judge (“ALJ”) Dean Yanohira found that
 5   Plaintiff suffered from the severe impairments of dysthymic disorder, delusion
 6   disorder, paranoid personality disorder, history of asthma, paranoid delusional
 7   disorder, and borderline intellectual functioning. After considering the record, ALJ
 8   Yanohira determined that Plaintiff retained the residual functional capacity (“RFC”)
 9   to perform a full range of work at all exertion levels but with the following non-
10   exertional limitations: limited to unskilled simple repetitive tasks, only incidental
11   work-related interaction with coworkers and supervisors, and no interaction with the
12   general public. Relying on the testimony of the vocational expert (“VE”), ALJ
13   Yanohira determined found that Plaintiff could perform work existing in significant
14   numbers in the national economy, including the occupations of cleaner II, laundry
15   worker II, and hand packager. Accordingly, ALJ Yanohira concluded that Plaintiff
16   was not disabled. (Administrative Record (“AR”) 195-231, 236-246.) The Appeal’s
17   Council denied review. (AR 232-251.)
18         On May 1, 2015, Plaintiff filed a new application for supplemental security
19   income benefits, again alleging that he became disabled on December 1, 2007.
20   Plaintiff’s application was denied. (AR 275-281, 341-349.) A hearing took place on
21   September 11, 2017 before ALJ Evelyn M. Gunn. Plaintiff, who was represented by
22   an attorney, testified at the hearing, as did a VE. (AR 181-194.) In a decision dated
23   December 14, 2017, ALJ Gunn noted that the prior decision triggered a presumption
24   of continuing non-disability and found that Plaintiff had failed to overcome that
25   presumption by showing changed circumstances. In particular, ALJ Gunn rejected
26   Plaintiff’s allegation that his mental impairment had worsened. Rather, she
27   concluded that the totality of the evidence – including both the new medical records
28   and the medical records related to his mental condition at the time the prior ALJ
                                              2
 1   decision was issued – did not establish that Plaintiff’s impairments had worsened.
 2   Further, the medical evidence did not reflect that Plaintiff suffered from any new
 3   impairment. In her decision, ALJ Gunn found Plaintiff suffered from the same
 4   medically severe impairments – namely, dysthymic disorder, delusion, disorder,
 5   paranoid personality disorder, paranoid delusional disorder, and borderline
 6   intellectual functioning. She concluded that Plaintiff retained the RFC to perform a
 7   full range of work at all exertional levels with the following non-exertional
 8   limitations: can understand and remember simple instructions to complete, simple,
 9   repetitive tasks; works better with things than with people; and can have no public
10   contact. Relying on the testimony of the VE, the ALJ found that Plaintiff was capable
11   of performing work that existed in significant numbers in the national economy,
12   including the occupations of automatic machine attendant, laundry worker II, and
13   janitor. Accordingly, ALJ Gunn determined Plaintiff was not disabled. (AR 30-39.)
14         The Appeals Council denied Plaintiff’s request for review (AR 1-7), rendering
15   the ALJ’s decision the final decision of the Commissioner.
16                                  DISPUTED ISSUES
17         1. Whether ALJ Gunn erroneously failed to include a limitation to “only
18   incidental work-related interaction with coworkers and supervisors” as assessed by
19   ALJ Yanohira.
20         2.   Whether ALJ Gunn properly considered the opinion of consultative
21   examiner, Rashin D’Angelo, Ph.D.
22                              STANDARD OF REVIEW
23         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
24   determine whether the Commissioner’s findings are supported by substantial
25   evidence and whether the proper legal standards were applied. See Treichler v.
26   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial
27   evidence means “more than a mere scintilla” but less than a preponderance. See
28   Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
                                              3
 1   1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
 2   reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
 3   U.S. at 401. This Court must review the record as a whole, weighing both the
 4   evidence that supports and the evidence that detracts from the Commissioner’s
 5   conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
 6   than one rational interpretation, the Commissioner’s decision must be upheld. See
 7   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
 8                                      DISCUSSION
 9         1. Whether the ALJ erred in assessing Plaintiff’s RFC
10         The principles of res judicata apply to administrative decisions. Chavez v.
11   Bowen, 844 F.2d 691, 693 (9th Cir. 1988). Thus, an ALJ’s determination that a
12   claimant is not disabled creates a presumption that the claimant continued to be able
13   to work after that date. Vasquez v. Astrue, 572 F.3d 586, 597 (9th Cir. 2009). An
14   ALJ’s findings cannot be reconsidered by a subsequent ALJ unless the claimant
15   shows “changed circumstances” – that is, new and material information not presented
16   to the first judge. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008);
17   Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995). Following Chavez, the Social
18   Security Administration (“SSA”) adopted SSR 97-4(9) to explain how it would apply
19   Chavez within the Ninth Circuit. Pursuant to the ruling, an ALJ must apply a
20   presumption of continuing non-disability, which a claimant may rebut “by showing
21   a ‘changed circumstance’ affecting the issue of disability with respect to the
22   unadjudicated period.” SSR 97-4(9), 1997 WL 742758, at *3. “Changed
23   circumstances” include the existence of a new impairment not considered in the
24   previous application, a change in the claimant’s age, or an increase in the severity of
25   the claimant’s impairment. See Lester, 81 F.3d at 827; Chavez, 844 F.2d at 693; see
26   also SSR 97-4(9).
27         Plaintiff contends that despite invoking the Chavez presumption, ALJ Gunn
28   erroneously failed to include in her RFC the prior ALJ’s limitation to “only incidental
                                               4
 1   work-related interaction with coworkers and supervisors.” (ECF No. 22 at 9-10.) The
 2   Commissioner contends that ALJ Gunn’s formulation of Plaintiff’s limitations in
 3   social interaction is substantively the same as ALJ Yanohira’s. According to the
 4   Commissioner, ALJ Gunn simply articulated the restriction in a slightly different
 5   way. That is, instead of limiting Plaintiff to “incidental interaction with coworkers
 6   and supervisors,” ALJ Gunn limited him to occupations involving working primarily
 7   with things rather than people. (ECF No. 25 at 4.) The Commissioner argues that
 8   “this is a distinction without a difference,” because “jobs that primarily involve
 9   working with things do not involve extensive interaction with coworkers or
10   supervisors.” (ECF No. 25 at 4.)
11         The Court agrees with the Commissioner. A fair reading of ALJ Gunn’s
12   decision makes it clear that she intended to mirror the conclusions of the prior ALJ.
13   Further, construing the restriction to work “primarily involving things rather than
14   people” as equivalent to “incidental interaction with coworkers and supervisors” is
15   supported by case law. Courts have concluded that restricting a claimant to working
16   “primarily with things, rather than people” fairly accounts for a moderate limitation
17   in interacting with coworkers and supervisors. See Carson v. Colvin, 2016 WL
18   2660202, at *5 (D. Or. May 10, 2016) (ALJ’s limitation to “work with things rather
19   than people” adequately accounted for physician’s opinion that plaintiff was
20   moderately limited in interacting with coworkers, the public, and supervisors);
21   Peterson v. Astrue, 2008 WL 5169117, at *3 (C.D. Cal. Dec. 8, 2008) (ALJ’s
22   restriction to “working primarily with things, rather than people” was consistent with,
23   and effectively incorporated, physician opinion that plaintiff could only occasionally
24   interact with public and supervisors). Thus, the Court concludes that the two RFC
25   determinations were materially the same, and the use of a different phrase did not
26   violate the rule in Chavez. See Draiman v. Berryhill, 2018 WL 895445, at *5 (C.D.
27   Cal. Feb. 13, 2018) (RFC determinations of the first and second ALJ were “materially
28

                                               5
 1   the same,” so any minor difference in the latest RFC determination did not rise to the
 2   level of legal error under Chavez).
 3         In his Memorandum in Support of the Complaint, Plaintiff does not argue that
 4   ALJ Gunn’s restrictions related to social interaction actually differ in any substantive
 5   way from ALJ Yanohira’s restrictions. Rather, the crux of Plaintiff’s argument is his
 6   contention that “the question of whether incidental contact with supervisors includes
 7   the ability to respond appropriately to criticism from supervisor is unanswered in the
 8   prior decision and requires address by the Commissioner now.” (ECF No. 22 at 9-
 9   10.) In support of this contention, Plaintiff cites to Social Security Administration’s
10   Program Operations Manual System (“POMS”) § DI 25020.010(B)(2)(c), (3)(k).
11   That section recognizes that “the ability to accept instruction and respond
12   appropriately to criticism from supervisors” as a mental ability needed for any job
13   and a “critical” ability for performing unskilled work. (ECF No. 22 at 9-10.)
14         Plaintiff’s argument fails for two reasons. To begin with, it is essentially a
15   belated challenge to ALJ Yanohira’s 2013 decision. More critically, it lacks an
16   evidentiary basis. Plaintiff has not alleged that he lacks the ability to accept
17   instruction or respond appropriately to criticism from supervisors and has not
18   identified any medical opinion or other evidence in the record suggesting that he is
19   so precluded. Rather, the only evidence Plaintiff discusses is Dr. D’Angelo’s opinion
20   that Plaintiff “would have moderate difficulties in accepting instructions from
21   supervisors and in interacting with coworkers and the public.” (See AR 452.)
22   Dr. D’Angelo did not provide a custom definition for a “moderate” limitation, so he
23   presumably used that term consistently with the definition found in the relevant SSA
24   form (HA-1152), which defines a moderate limitation as “more than a slight
25   limitation in this area but the individual can still function satisfactorily.” Turner v.
26   Colvin, 2015 WL 5708476, at *3 (C.D. Cal. Sep. 29, 2015) (in absence of custom
27   definition, court presumed that physician used term in accordance with relevant form
28   definition meaning “moderate limitation in this area but the individual is still able to
                                                6
 1   function satisfactorily”), aff’d sub nom., Turner v. Berryhill, 693 F. App’x 722 (9th
 2   Cir. 2017); Arriola v. Astrue, 2008 WL 4926961, at *4 (C.D. Cal. Nov. 14, 2008)
 3   (“the accepted meaning of the term ‘moderate’” defines term as “more than a slight
 4   limitation in this area but the individual is still able to function satisfactorily”).
 5          In his Reply, Plaintiff offers a slightly different argument, asserting that ALJ
 6   Gunn’s failure to include a limitation to “incidental work-related interaction with
 7   coworkers and supervisors” rendered the VE’s testimony invalid. According to
 8   Plaintiff, there is no evidence suggesting that the occupations identified by the VE
 9   involve only incidental work-related interaction with coworkers/supervisors and no
10   interaction with the public. (ECF No. 26 at 2-3.) This argument fails because, as set
11   forth above, the ALJ’s formulation of an RFC involving working primarily with
12   things, not people, adequately expressed Plaintiff’s moderate limitations in
13   interacting with coworkers and supervisors. See Peterson, 2008 WL 5169117, at *3
14   (“the ALJ limited plaintiff to working primarily with things, rather than people,
15   which would in turn substantially limit plaintiff’s interaction with anyone-including
16   a supervisor”). In addition, the ALJ explicitly included a separate restriction against
17   any contact with the public. (See AR 191.) Thus, the ALJ’s hypothetical took into
18   account all of Plaintiff’s limitations.
19          Furthermore, Plaintiff’s argument is belied by the Dictionary of Occupational
20   Titles (“D.O.T.”) itself. The 5th digit of the D.O.T. occupation code corresponds to
21   worker’s ability to function in relation to people, and the number eight is the lowest
22   level of interaction with people possible. As a result, to the extent that the ALJ erred
23   in failing to include a more specific limitation on Plaintiff's contact with coworkers
24   and supervisors, it was inconsequential to the outcome of the ALJ’s final disability
25   determination. See Kathleen C. v. Berryhill, 2019 WL 1002497, at *3 (C.D. Cal.
26   Mar. 1, 2019) (citing Hann v. Colvin, 2014 WL 1382063, at *23 (N.D. Cal. Mar. 28,
27   2014) (finding ALJ’s error in omitting limitation in contact with supervisors harmless
28   where jobs identified by VE involved “the lowest level of interaction with people”
                                                  7
 1   according to their DOT occupational codes)). Finally, as the Commissioner points
 2   out, the VE in the prior disability determination specifically identified the occupation
 3   of laundry worker II as one Plaintiff could perform even with the more specific
 4   limitation to only “incidental interaction” with coworkers and supervisors. (AR 228-
 5   229.)
 6           2. The ALJ’s consideration of Dr. D’Angelo’s opinion
 7           Plaintiff contends that the ALJ failed to properly consider Dr. D’Angelo’s
 8   findings and opinions. Plaintiff appears to make two separate arguments in support
 9   of this contention. First, Plaintiff argues that Dr. D’Angelo’s opinions, and in
10   particular his opinion that Plaintiff would have moderate difficulty accepting
11   instructions from supervisors, constitute evidence of changed circumstances
12   rebutting the presumption of continuing non-disability. Second, Plaintiff argues that
13   the ALJ failed to provide specific and legitimate reasons for rejecting Dr. Angelo’s
14   opinion. (ECF No. 22 at 10-15; ECF No. 26 at 3-5.)
15           Dr. D’Angelo conducted a psychiatric evaluation of Plaintiff in December
16   2015. A mental status examination revealed Plaintiff to be cooperative, his eye
17   contact was fair, and his manner was guarded and suspicious. Plaintiff’s speech was
18   fluent, his mood was irritable, and his affect was blunted. He demonstrated looseness
19   of associations and disorganized thinking, but his thought processes were linear and
20   goal directed. Plaintiff reported auditory hallucinations and paranoia. He was able to
21   register three out of three items, but unable to perform serial threes or sevens. His
22   abstract thinking, fund of knowledge, insight and judgment were intact. (AR 449-
23   451.)
24           Dr. D’Angelo diagnosed Plaintiff with schizophrenia, paranoid type. In
25   Dr. D’Angelo’s opinion, Plaintiff had mild limitations in performing simple and
26   repetitive tasks, and moderate limitations in the following areas: performing detailed
27   and complex tasks, performing work activities on a consistent basis without special
28   and additional supervision; completing a normal workday and work week, accepting
                                                8
 1   instructions from supervisors and interacting with coworkers and with the public, and
 2   handling the usual stresses, changes and demands of gainful employment.
 3   Dr. D’Angelo further opined that if Plaintiff remained compliant with treatment plan,
 4   his symptoms would improve. (AR 452.)
 5         Treatment records reveal that in 2016, Plaintiff received therapy based upon
 6   his symptoms of delusions, paranoia, trouble sleeping, auditory hallucinations, and
 7   anxiety. Plaintiff was prescribed Seroquel, and later his medication was changed to
 8   Abilify. The severity of Plaintiff’s symptoms waxed and waned. He frequently
 9   reported non-compliance with medication. (AR 506-515, 518-519, 521-531-557.) In
10   2017, Plaintiff refused psychotropic medication, complaining of side effects. (AR
11   566; see AR 550-551.)
12         Plaintiff also cites medical evidence submitted for the first time to the Appeals
13   Council. Those records indicate that Plaintiff called his therapist in May 2017. His
14   mood was noted to be calm and cooperative. (AR 44.) During a therapy session in
15   July 2017, Plaintiff stated that he did not want to continue treatment with Abilify
16   because of loss of appetite. Plaintiff’s mental status examination was normal except
17   for anxious mood. (AR 45-46.) He subsequently received prescriptions for Latuda,
18   Remeron, and Vistaril. (AR 49-50.) In July 2017, Plaintiff’s mood was anxious, but
19   his affect was appropriate; he was alert, coherent, cooperative, fully oriented, and
20   without psychotic or aggressive behaviors. (AR 46.) In August 2017, Plaintiff
21   appeared for a medication management visit. He was stable, appropriate, cooperative,
22   alert, oriented, calm, and coherent. He reported that he had not been taking his
23   medication because he was “busy.” Since stopping his medication, he continued to
24   be bothered by racing thoughts, voices, paranoia, and poor sleep. (AR 50.) In
25   September 2017, Plaintiff reported his symptoms were stable and his sleep was
26   improved. He indicated that he had run out of medication a week prior. (AR 54.) In
27   October 2017, Plaintiff complained of worsening symptoms, and his medications
28   were increased. (AR 57.) In November 2017, Plaintiff’s compliance with medication
                                               9
 1   was poor, and Plaintiff indicated that without the medication his symptoms returned.
 2   Plaintiff expressed dissatisfaction with his current medications. Zyprexa was added
 3   to Plaintiff’s prescribed medications. (AR 60-61.)3
 4          Other than the 2017 records that were submitted to the Appeals Council, ALJ
 5   Gunn considered the foregoing medical evidence and concluded that it did not reveal
 6   that Plaintiff’s mental impairment had worsened since the prior ALJ’s decision. (AR
 7   30, 33-36.) Plaintiff’s mere disagreement with this finding is insufficient to satisfy
 8   his burden of demonstrating changed circumstances. While Plaintiff summarizes the
 9   new evidence, he fails to point to any specific medical evidence supporting his
10   allegation that his mental condition worsened. The Court’s comparison of the new
11   evidence and the evidence discussed in ALJ Yanohira’s 2013 decision supports the
12   contrary conclusion.
13          In summarizing the medical evidence, ALJ Yanohira noted that Plaintiff had a
14   history of mental health treatment beginning in 2010; he suffered from paranoid
15   delusions and hallucinations; he was diagnosed with paranoid delusional disorder,
16   delusional disorder, paranoid personality disorder, and dysthymic disorder; he
17   obtained therapy and counseling; he was prescribed psychotropic medication,
18   including Risperdal; and his IQ and Wechsler scores reflected Borderline Intellectual
19   Functioning. (AR 241-242.) In addition, the 2013 decision took into account the
20   opinion of the State agency medical consultant that Plaintiff was moderately limited
21   in his ability to understand, remember, and carry out detailed instructions; his ability
22   to interact appropriately with the general public; his ability to respond appropriately
23   to changes in the workplace; his ability to maintain social functioning; and his ability
24   maintaining concentration, persistence or pace. (AR 242.) Comparing the new
25

26
     3
27    The Commissioner concedes that the Court properly considers this new evidence in determining
     whether the ALJ’s decision was supported by substantial evidence. (ECF No. 25 at 5-6, citing
28   Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012).)
                                                  10
 1   evidence submitted by Plaintiff with the medical evidence reviewed by the ALJ in
 2   2013 reveals that Plaintiff’s mental impairment was essentially the same.
 3            Rather than explain how any treatment notes made during therapy or any other
 4   evidence shows that his mental condition worsened, Plaintiff focuses on
 5   Dr. D’Angelo’s opinion that Plaintiff would be moderately limited in accepting
 6   instructions from supervisors and interacting with coworkers and the public. But
 7   standing alone, a new opinion regarding functional limitations that is based upon
 8   unchanged medical evidence does not constitute evidence of a worsening condition.
 9   If that were true, then a claimant who found a medical expert with a different opinion
10   would be entitled to a new disability determination even though the underlying
11   medical evidence did not change. In any event, ALJ Gunn implicitly construed
12   Dr. D’Angelo’s opinion as not significantly different than the prior opinion evidence.
13   As she noted, the State agency psychologist reviewing the file, including
14   Dr. D’Angelo’s opinion, concluded that Plaintiff’s mental impairment had not
15   worsened since the prior ALJ decision. (AR 36, citing AR 268-269.)4
16            Furthermore, and contrary to Plaintiff’s suggestion, ALJ Gunn did not purport
17   to reject any of Dr. D’Angelo’s opinions. Rather, she attributed great weight to
18   Dr. D’Angelo’s opinion that Plaintiff would have mild to moderate mental
19   limitations. (AR 36, citing AR 452-453.) As set forth above, those moderate
20   limitations were fairly encompassed by the ALJ’s RFC. The ALJ was not required to
21   provide reasons for rejecting an opinion which she effectively adopted. See Turner,
22   2015 WL 5708476, at *3 (ALJ was not required to give specific and legitimate
23   reasons for “supposedly rejecting” physician’s opinion of moderate impairment when
24   such impairment would not impose additional limitations in RFC).
25            In sum, ALJ Gunn’s finding that Plaintiff’s condition was not materially
26   different from his condition at the time of the first ALJ’s decision is supported by
27

28   4
         In fact, the State Agency physician attributed great weight to Dr. D’Angelo’s opinion. (AR 266.)
                                                      11
 1   substantial evidence. Therefore, she properly applied res judicata to the prior ALJ’s
 2   findings and conclusions. See Miglioretto v. Colvin, 674 F. App’x 667, 669 (9th Cir.
 3   2017) (ALJ “properly determined that neither [plaintiff’s] new nor existing
 4   impairments altered the original RFC, and that there had been no legally significant
 5   change in age category, so as to overcome the presumption of continuing non-
 6   disability”); Lyle v. Sec’y of Health & Human Servs., 700 F.2d 566, 567-568 (9th Cir.
 7   1983) (the ALJ properly applied res judicata where he “considered the new medical
 8   evidence and found that it demonstrated no change in [the claimant’s] physical
 9   condition from the condition that had existed” at the date of the prior final decision
10   and therefore reaffirmed the prior ALJ’s finding that the claimant was not restricted
11   from performing light work); Carbajal v. Berryhill, 2017 WL 2603300, at *11 (C.D.
12   Cal. June 15, 2017) (“Taken together, there is substantial evidence in the record to
13   support the ALJ’s finding that Plaintiff has not shown material ‘changed
14   circumstances’ sufficient to overcome the Chavez/res judicata presumption of
15   continuing nondisability, and to support the finding that Plaintiff can do other
16   work.”), appeal dismissed, 2017 WL 5591536 (9th Cir. Oct. 5, 2017).
17                                         ORDER
18         For the foregoing reasons, IT IS ORDERED that Judgment be entered
19   affirming the decision of the Commissioner and dismissing this action with prejudice.
20

21   DATED: 2/20/2020

22

23                                          ____________________________________
                                                 ALEXANDER F. MacKINNON
24                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                              12
